UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-7769



KEVIN MICHAEL HIGGINS,

                                              Plaintiff - Appellant,

          versus


JOHN DOE #1, Police Officer; JOHN DOE #2, Ser-
geant; JOHN DOE NUMBER THREE, Police Officer;
JOHN DOE #4, Sergeant; JOHN DOE #5, Police
Officer; JANE DOE #1, Police Officer,

                                             Defendants - Appellees,

          and


KURT SCHMOKE, Mayor City of Baltimore;
LAWRENCE BELL, President Baltimore City Coun-
sel; THOMAS FRAZIER, Commissioner, Baltimore
City Police Department,

                                                          Defendants.




Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-96-5-WMN)


Submitted:   April 17, 1997                 Decided:   April 30, 1997


Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.




                                2
Kevin Michael Higgins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the dismissal without prejudice of his 42

U.S.C. § 1983 (1988) complaint. Appellant's claims against Defen-

dants John and Jane Doe were dismissed without prejudice due to

his failure to effect service of process. This court may exercise

jurisdiction only over final orders, and certain interlocutory and

collateral orders.1 Because Appellant could save this action by

providing the court with John and Jane Doe's true names and ad-

dresses in order for process to be served, the dismissal that

Appellant seeks to appeal is not an appealable final order.2

Accordingly, we dismiss the appeal.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




     1
         28 U.S.C. § 1292 (1994); FED. R. CIV. P. 54(b).
    2
      See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10
F.3d 1064 (4th Cir. 1993).

                                   3
    DISMISSED




4